UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6649


MATTHEW BARRINGTON GWYN,

                Petitioner - Appellant,

          v.

WARDEN TIMOTHY STEWART,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:11-cv-00104-JPB-DJJ)


Submitted:   June 14, 2012                    Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Barrington Gwyn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Matthew Barrington Gwyn, a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.       We have reviewed the record

and find no reversible error.         Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.         Gwyn v. Stewart, No. 2:11-cv-

00104-JPB-DJJ (N.D.W. Va. Mar. 23, 2012).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                            AFFIRMED




                                  2